DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an Examiner’s statement of reasons for allowance:
The ‘156, ‘625, ‘472, and ‘549 Publications are the deemed to be the closest prior art by the Examiner.
The ‘156 and ‘549 Publications each disclose performing object detection on a first subset of frames of an input video, detecting an object and object location in a first detection frame of the first subset of frames, and tracking the detected object on a second subset of frames of the input video after the first detection frame, wherein the second subset and the first subset are non-overlapping.  Furthermore, the input video is divided such that a first subset frame occurs every Nth frame, N being a predetermined number, and the remaining fames are second subset frames.  Also, the tracking ends when either the object is not detected for a predetermined number of consecutive first subset frames after the first detection frame or a tracking score for e.g., paragraph [0010] in the ‘156 Publication.
The ‘625 Publication discloses an object detection and tracking process that includes obtaining a plurality of object images, generating a respective first attribute score of a first attribute for each object image in the plurality of object images based on the object images, calculating a respective pairwise object-similarity measure for pairs of object images in the plurality of object images, and refining the first attribute score of an object image in the plurality of object images based at least in part on the attribute scores of other object images in the plurality of object images and on the object-similarity measures of the pairs of object images in the plurality of object images.  See paragraph [0006].
The ‘472 Publication discloses an object detection and tracking process that includes determining a plurality of attributes of an object designated in a first image, determining a plurality of attributes of an object that is different from the designated object, and searching a second image for the designated object in accordance with a search condition based on the plurality of attributes of the designated object and the plurality of attributes of the object that is different from the designated object.  See paragraph [0010].
However, the ‘156, ‘625, ‘472, and ‘549 Publications does not disclose or fairly suggest dividing a plurality of continuous frames into a current frame and several previous frames, utilizing face detection to track and compute a first attribution predicted value of an object within the current frame, utilizing the face detection to acquire a feature parameter of the object within the current frame for setting a first weighting; acquiring a second attribution predicted value of Claims 1-13 and similarly required by Claims 14-20.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Justin P. Misleh whose telephone number is (571) 272-7313.  The Examiner can normally be reached during USPTO business hours.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sumati Lefkowitz, can be reached at (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/Justin P. Misleh/
Primary Examiner, Art Unit 2662
February 12, 2021